
	
		II
		110th CONGRESS
		2d Session
		S. 3590
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide grants for use by rural local
		  educational agencies in purchasing new school buses.
	
	
		1.Short titleThis Act may be cited as the
			 Bus Utility and Safety in School
			 Transportation Opportunity and Purchasing Act of
			 2008.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)school transportation issues remain a
			 concern for parents, State and local educational agencies, lawmakers, the
			 National Highway Traffic Safety Administration, the National Transportation
			 Safety Board, and the Environmental Protection Agency;
				(2)many rural local educational agencies are
			 operating outdated, unsafe school buses that are failing inspection, resulting
			 in a depletion of the school bus fleets of the local educational
			 agencies;
				(3)many rural local educational agencies are
			 unable to afford newer and safer buses;
				(4)the rising cost of fuel has further
			 strained the budgets of local educational agencies across the country;
			 and
				(5)millions of children face potential future
			 health problems because of exposure to noxious fumes emitted from older school
			 buses.
				(b)PurposeThe purpose of this Act is to establish
			 within the Department of Transportation a Federal cost-sharing program to
			 assist rural local educational agencies with older, unsafe school bus fleets in
			 purchasing newer, safer school buses.
			3.DefinitionsIn this Act:
			(1)Rural local educational
			 agencyThe term rural
			 local educational agency means a local educational agency, as defined
			 in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801), with respect to which—
				(A)each county in which a school served by the
			 local educational agency is located has a total population density of fewer
			 than 10 persons per square mile;
				(B)all schools served by the local educational
			 agency are designated with a school locale code of 7 or 8, as determined by the
			 Secretary of Education; or
				(C)all schools served by the local educational
			 agency have been designated, by official action taken by the legislature of the
			 State in which the local educational agency is located, as rural schools for
			 purposes relating to the provision of educational services to students in the
			 State.
				(2)School busThe term school bus means a
			 vehicle the primary purpose of which is to transport students to and from
			 school or school activities.
			(3)SecretaryThe term Secretary means the
			 Secretary of Transportation.
			4.Grant program
			(a)In generalFrom amounts made available under section
			 5311(j) of title 49, United States Code, for a fiscal year, the Secretary, in
			 consultation with the Secretary of Education, shall provide grants, on a
			 competitive basis, to rural local educational agencies to pay the Federal share
			 of the cost of purchasing new school buses.
			(b)Application
				(1)In generalEach rural local educational agency that
			 seeks to receive a grant under this Act shall submit to the Secretary for
			 approval an application at such time, in such manner, and accompanied by such
			 information (in addition to information required under paragraph (2)) as the
			 Secretary may require.
				(2)ContentsEach application submitted under paragraph
			 (1) shall include—
					(A)documentation that, of the total number of
			 school buses operated by the rural local educational agency, a majority of
			 these buses entered service prior to 1998;
					(B)documentation of the number of miles that
			 each school bus operated by the rural local educational agency traveled in the
			 most recent 9-month academic year;
					(C)documentation that the rural local
			 educational agency is operating with a strained fleet of school buses;
					(D)a certification from the rural local
			 educational agency that—
						(i)authorizes the application of the rural
			 local educational agency for a grant under this Act; and
						(ii)describes the dedication of the rural local
			 educational agency to school bus replacement programs and school transportation
			 needs (including the number of new school buses needed by the rural local
			 educational agency); and
						(E)an assurance that the rural local
			 educational agency or State educational agency will pay the non-Federal share
			 of the cost of the purchase of new school buses under this Act from non-Federal
			 sources.
					(c)Priority
				(1)In generalIn providing grants under this Act, the
			 Secretary shall give priority to rural local educational agencies that, as
			 determined by the Secretary—
					(A)are transporting students in a bus
			 manufactured before 1977;
					(B)have a strained fleet of school buses;
			 or
					(C)serve a school that is required, under
			 section 1116(b)(9) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6316(b)(9)), to provide transportation to students to enable the
			 students to transfer to another public school served by the rural local
			 educational agency.
					(d)Payments; Federal share
				(1)PaymentsThe Secretary shall pay to each rural local
			 educational agency having an application approved under this section the
			 Federal share described in paragraph (2) of the cost of purchasing such number
			 of new school buses as is specified in the approved application.
				(2)Federal shareThe Federal share of the cost of purchasing
			 a new school bus under this Act shall be 75 percent.
				(e)Formula grants under
			 SAFETEA–LUSection 5311 of
			 title 49, United States Code, is amended by inserting at the end the
			 following:
				
					(j)Rural school transportationThe Secretary may expand not to exceed 5
				percent of amounts made available under this section to carry out the Bus
				Utility and Safety in School Transportation Opportunity and Purchasing Act of
				2008.
					.
			
